THIS DOCUMENT AND ANY ACCOMPANYING DOCUMENTS ARE IMPORTANT AND REQUIRE YOUR IMMEDIATE ATTENTION. If you are in any doubt as to the action you should take, you are recommended to seek immediately your own personal financial advice from your stockbroker, bank manager, solicitor, accountant, fund manager or other appropriate financial adviser, who is authorised under the Financial Services and Markets Act 2000, as amended ("FSMA") if you are in the United Kingdom or, if not, from another appropriately authorised independent financial adviser. This document constitutes a prospectus (the "Prospectus") relating to the New GDR Offering prepared in accordance with the prospectus rules of the Financial Services Authority (the "Prospectus Rules") made under section 73A of FSMA, has been approved by the Financial Services Authority in accordance with Section 87A of FSMA and made available to the public in accordance with Rule 3.2 of the Prospectus Rules. TRADER MEDIA EAST LIMITED (incorporated in Jersey with limited liability with registered number 91704) 3 for 1 New GDR Offering of 37,527,627 New Global Depositary Receipts at New GDR Subscription Price of US$0.16 per New Global Depositary Receipt Trader Media East Limited (the "Company", "Trader Media East" or "TME"), a public limited liability company incorporated in Jersey, is offering holders of ordinary shares of US$0.16 nominal value each (the "Ordinary Shares") on the register of members of the Company the right to subscribe for 150,000,000 new Ordinary Shares (the "New Shares" and together with the Ordinary Shares, the "Shares") pro rata to their existing holding of shares (the "Pre-emptive Share Offer").As part of the Pre-emptive Share Offer, the Company is offering the holders of the Company's global depositary receipts ("GDRs") on10 December2012 ("Eligible Investors" and the "GDR Record Date", respectively) the right to subscribe for New Shares in the form of newly issued GDRs ("New GDRs"), with one New GDR representing one New Share (the "New GDR Offering").The New GDRs will be offered at a price of US$0.21 per New GDR consisting of a New GDR Subscription Price of US$0.16 and the Depositary's issuance fee of US$0.05 per New GDR. Three New GDRs will be offered for every one GDR held by Eligible Investors. The Pre-emptive Share Offer and the New GDR Offering will be underwritten by Hürriyet Invest B.V. ("Hürriyet Invest"). If you are not an Eligible Investor, you may not participate in the New GDR Offering. The existing GDRs are, and the New GDRs will be, admitted to the Official List of the United Kingdom Listing Authority (the "UKLA") and the existing GDRs are, and the New GDRs will be, admitted to trading through the International Order Book ("IOB") of the London Stock Exchange plc (the "London Stock Exchange"), which is a regulated market for the purposes of the Markets in Financial Instruments Directive (2004/39/EC), as amended. New GDRs of the same class as GDRs originally sold in reliance on Rule 144A under the United States Securities Act of 1933, as amended (the "Securities Act")(the "Rule 144A GDRs") are designated as eligible for trading in the PORTAL Market of The Nasdaq Stock Market, Inc. ("PORTAL"). In order to participate in the New GDR Offering, Eligible Investors must duly complete and return the subscription card that Eligible Investors will receive (the "Subscription Card") to The Bank of New York Mellon, as subscription agent (the "Subscription Agent") in accordance with the instructions set out in "Terms and Conditions of the New GDR Offering", to be received no later than 5:00 p.m., London time, on or around19 December2012, in respect of Regulation S GDRs(the "Reg S GDR Expiration Time") or5 p.m. New York time on or around19 December 2012, in respect of 144A GDRs (the "144A GDR Expiration Time").The New GDRs, if any, will be issued pursuant to a Deposit Agreement by and between the Company and The Bank of New York Mellon, as depositary (the "Depositary"), dated 10 February 2006 (the "Deposit Agreement").The New GDRs being offered in the New GDR Offering will be allocated among Eligible Investors who have duly completed and returned on time their Subscription Cards on the following basis: first, in accordance with the lower of (i) each Eligible Investor's pro rata entitlement based on the percentage interest of the Company's share capital that such Eligible Investor's GDR holding represents (the "Regular Entitlement") or, (ii) if such Eligible Investor wishes to subscribe for a lower whole number of New GDRs than their Regular Entitlement, such lower whole number of New GDRs as are specified in such Eligible Investor's Subscription Card (the "Lower Specified Amount"). If you have any questions on the procedure for application and payment, you should contact the Subscription Agent.The Subscription Agent cannot provide advice on the merits of the proposals or give any financial, legal or tax advice. The distribution of this Prospectus and the subscription for any New GDRs may be restricted by law. Therefore, those persons into whose possession this Prospectus comes, or who wish to subscribe for any of the New GDRs, must inform themselves about and observe any such restrictions. Any failure to comply with any of those restrictions may constitute a violation of the securities laws of any such jurisdiction. The New GDRs have not been, and will not be, registered under the Securities Act or any state securities laws, and such securities may be offered or sold only (i) outside the United States in reliance on Regulation S under the Securities Act ("Regulation S") or (ii) within the United States in reliance on the exemption from registration provided by Rule 801 of the Securities Act. For a description of restrictions on transfer and resales, see "Transfer Restrictions". See "Risk Factors" beginning on page5 for a discussion of certain matters that prospective investors should consider prior to making an investment decision. The date of this Prospectus is 11 Decemeber 2012 General A copy of this document has been delivered to the Jersey registrar of companies in accordance with Article5 of the Companies (General Provisions) (Jersey) Order 2002, and the registrar has given, and not withdrawn, consent to its circulation.The Jersey Financial Services Commission (the "Commission") has given, and has not withdrawn, its consent under the Control of Borrowing (Jersey) Order 1958 to the issue of the Shares by the Company.It must be distinctly understood that, in giving these consents, neither the Jersey registrar of companies nor the Commission takes any responsibility for the financial status of the Company or for the correctness of any statements made, or opinions expressed, with regard to it.The Commission is protected by the Control of Borrowing (Jersey) Law 1947, as amended, against any liability arising from the discharge of its functions under that law. Trader Media East accepts responsibility for the information contained in this Prospectus.To the best of the knowledge of Trader Media East (having taken all reasonable care to ensure that such is the case), the information contained in this Prospectus is in accordance with the facts and does not omit anything likely to affect the import of such information. The contents of the websites of any of the Group do not form any part of this Prospectus. No person is authorised to give any information or to make any representation in connection with the New GDR Offering other than as contained in this Prospectus, and, if given or made, such information or representation must not be relied upon as having been authorised by the Company or the Depositary.This Prospectus is being furnished by the Company solely for the purpose of enabling Eligible Investors to consider an investment in the New GDRs.Any reproduction or distribution of this Prospectus, in whole or in part, and any disclosure of its contents or use of any information herein for any purpose other than considering an investment in the New GDRs is prohibited, except to the extent that such information is otherwise publicly available.Neither the delivery of this Prospectus nor any sale made hereunder shall, under any circumstances, create any implication that there has been no change in the Company's affairs since the date hereof or that the information contained herein is correct at any time subsequent to such date.Each offeree of the New GDRs, by accepting delivery of this Prospectus, agrees to the foregoing. The Company has not authorised any person to give any information or to make any representations other than those contained in this Prospectus, and, if given or made, such information or representations must not be relied upon as having been authorised.This Prospectus does not constitute an offer to sell, or a solicitation by or on behalf of the Company or the Depositary to any person to subscribe for any of the New GDRs in any jurisdiction where it is unlawful for such person to make such an offer or solicitation.The distribution of this Prospectus and the offering or sale of the New GDRs in certain jurisdictions is restricted by law.Persons into whose possession this Prospectus may come are required by the Company to inform themselves about and to observe such restrictions.No action has been taken by the Company that would permit, otherwise than under the New GDR Offering, an offer of the New GDRs, or possession or distribution of this Prospectus or any other offering material or application form relating to the New GDRs in any jurisdiction where action for that purpose is required.This Prospectus may not be used for, or in connection with, any offer to, or solicitation by, anyone in any jurisdiction or under any circumstances in which such offer or solicitation is not authorised or is unlawful.Further information with regard to restrictions on offers and sales of the New GDRs is set forth under "Transfer Restrictions." New GDRs subscribed for by existing holders of Rule 144A GDRs (the "New Rule 144A GDRs") and New GDRs subscribed for by existing holders of the class of GDRs originally sold outside the United States in reliance on Regulation S (the "New Regulation S GDRs") will be delivered by the Depositary, pursuant to the Deposit Agreement.The New Shares represented by the New GDRs will be registered in the name of the Depositary or its nominee. In making an investment decision, prospective investors must rely on their own examination of the Company and the terms of this Prospectus, including the risks involved. THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED WITH, OR APPROVED OR DISAPPROVED BY, THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION (THE "SEC") OR ANY STATE SECURITIES COMMISSION IN THE UNITED STATES OR ANY OTHER US REGULATORY AUTHORITY.FURTHERMORE, THE FOREGOING AUTHORITIES HAVE NOT PASSED ON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE IN THE UNITED STATES. The Pre-emptive Share Offer and New GDR Offering relate to shares of a company incorporated under the laws of Jersey, and is being made in accordance with the listing rules made by the United Kingdom Financial Services Authority (the "FSA") as in force from time to time (the "Listing Rules").Accordingly, the offers are subject to the disclosure requirements and practices applicable in the United Kingdom, which are different from those of the United States.Financial statements included in this document have been prepared in accordance with International Financial Reporting Standards ("IFRS") as adopted in the European Union, and thus may not be comparable to financial information of U.S. companies or companies whose financial statements are prepared in accordance with generally accepted accounting principles in the United States. It may be difficult for you to enforce your rights and any claim you may have arising under the U.S. federal securities laws, since Trader Media East is a Jersey company, and some or all of its officers and directors are residents of countries other than the United States.You may not be able to sue a non-U.S. company or its officers or directors in a non-U.S. court for violations of the U.S. securities laws.It may be difficult to compel a non-U.S. company and its affiliates to subject themselves to a U.S. court's judgment. Nothing in this Prospectus nor anything communicated to the holders of the Shares or GDRs or potential holders of the New Shares or New GDRs by or on behalf of the Company is intended to constitute or should be construed as advice on the merits of the purchase of or subscription for the New Shares or New GDRs or the exercise of any rights attached thereto for the purposes of the Financial Services (Jersey) Law 1998, as amended. This Prospectus refers to credit ratings issued by Fitch Ratings Limited. Fitch Ratings Limited is established in the EEA and registered under Regulation (EU) No 1060/2009, as amended. NOTICE TO INVESTORS IN THE RUSSIAN FEDERATION Neither the GDRs, the Shares nor this Prospectus have been, or are intended to be, registered with the Federal Service for Financial Markets of the Russian Federation or any other state bodies that may from time to time be responsible for such registration and are not intended for "placement" or "public circulation".This Prospectus and information contained herein are not a public offer or advertisement of securities in the Russian Federation and are not an offer, or an invitation to make offers, to purchase, sell, exchange or transfer any securities in the Russian Federation or to or for the benefit of any Russian person or entity, unless and to the extent otherwise permitted under Russian law, and must not be made publicly available in Russia.Information contained in this document is intended only for persons who are "qualified investors" within the meaning of Article 51.2 of the Federal Law No. 39-FZ "On the Securities Market" dated 22 April 1996, as amended (the "Russian QIs") and must not be made available to any persons who are not Russian QIs or otherwise permitted under Russian law to access such information.The GDRs have not been and will not be registered in Russia and are not intended for "placement", "public circulation", "offering" or "advertising" (each as defined in Russian law) in the Russian Federation except as permitted by Russian law. NOTICE TO NEW HAMPSHIRE RESIDENTS NEITHER THE FACT THAT A REGISTRATION STATEMENT OR AN APPLICATION FOR A LICENSE HAS BEEN FILED UNDER CHAPTER421-B OF THE NEW HAMPSHIRE REVISED STATUTES ("RSA421-B") WITH THE STATE OF NEW HAMPSHIRE, NOR THE FACT THAT A SECURITY IS EFFECTIVELY REGISTERED OR A PERSON IS LICENSED IN THE STATE OF NEW HAMPSHIRE, CONSTITUTES A FINDING BY THE SECRETARY OF STATE OF NEW HAMPSHIRE THAT ANY DOCUMENT FILED UNDER RSA421-B IS TRUE, COMPLETE AND NOT MISLEADING.NEITHER ANY SUCH FACT, NOR THE FACT THAT AN EXEMPTION OR EXCEPTION IS AVAILABLE FOR A SECURITY OR A TRANSACTION, MEANS THAT THE SECRETARY OF STATE OF NEW HAMPSHIRE HAS PASSED IN ANY WAY UPON THE MERITS OR QUALIFICATIONS OF, OR RECOMMENDED OR GIVEN APPROVAL TO, ANY PERSON, SECURITY, OR TRANSACTION.IT IS UNLAWFUL TO MAKE, OR CAUSE TO BE MADE, TO ANY PROSPECTIVE PURCHASER, CUSTOMER, OR CLIENT ANY REPRESENTATION INCONSISTENT WITH THE PROVISIONS OF THIS PARAGRAPH. SERVICE OF PROCESS AND ENFORCEMENT OF CIVIL LIABILITIES The Company is incorporated under the laws of Jersey.Certain persons referred to herein are residents of Jersey, the Russian Federation, Ukraine, Belarus, Kazakhstan, Hungary, Croatia, Slovenia, Serbia, Bosnia & Herzegovina, The Netherlands and the United States and certain entities referred to herein are organised under the laws of Jersey, the Russian Federation, Ukraine, Belarus, Kazakhstan, Hungary, Croatia, Slovenia, Serbia, Bosnia & Herzegovina, The Netherlands and the United States.All or a substantial portion of the Group's assets and the assets of such persons and entities are located outside the United States.As a result, it may not be possible for investors to effect service of process upon such persons in the United States or to enforce against them or the Company judgments obtained in United States courts predicated upon the civil liability provisions of US securities laws. A judgment of a court of a jurisdiction outside Jersey may only be enforced in Jersey pursuant to reciprocal enforcement laws which extend only to a limited range of jurisdictions and courts and include certain limitations (for example, the Jersey courts will not enforce the judgment of a foreign court which would contravene Jersey public policy or would constitute the collection of taxes or imposition of penalties of a foreign government).Where there are no reciprocal enforcement arrangements in place, it is generally considered that the courts of Jersey will recognise as valid a final judgment for a liquidated sum of money, which is not in respect of taxes, fines, penalties or other similar fiscal or revenue liabilities, rendered against the Company by a competent superior court in a relevant jurisdiction, provided that such judgment is obtained without fraud, in accordance with the principles of natural justice, is not contrary to public policy, and that notice of the proceedings in the foreign court were duly served. (i) CONTENTS Page SUMMARY 1 RISK FACTORS 5 NEW GDR OFFERING STATISTICS 11 EXPECTED TIMETABLE OF PRINCIPAL EVENTS 12 IMPORTANT INFORMATION 13 TERMS AND CONDITIONS OF THE NEW GDR OFFERING 15 USE OF PROCEEDS 17 DIVIDEND POLICY 18 SELECTED FINANCIAL INFORMATION 19 CAPITALISATION AND INDEBTEDNESS 21 OPERATING AND FINANCIAL REVIEW 22 BUSINESS 38 PRINCIPAL SHAREHOLDERS 45 DIRECTORS AND SENIOR MANAGEMENT 46 DESCRIPTION OF SHARE CAPITAL AND CORPORATE STRUCTURE 48 RELATED PARTY TRANSACTIONS 51 MATERIAL CONTRACTS 52 TERMS AND CONDITIONS OF THE GLOBAL DEPOSITARY RECEIPTS 53 SUMMARY OF PROVISIONS RELATING TO THE GDRs WHILE IN MASTER FORM 59 REGULATORY MATTERS 60 TAXATION 61 TRANSFER RESTRICTIONS 63 SETTLEMENT AND TRANSFER 64 RELEVANT DOCUMENTATION AND INFORMATION INCORPORATED BY REFERENCE 65 INFORMATION RELATING TO THE DEPOSITARY 66 INDEPENDENT AUDITORS 67 GENERAL INFORMATION 68 APPENDIX: PRESS RELEASE CONTAINING THE GROUP'S FINANCIAL RESULTSFOR THE THIRD QUARTER OF 2012 69 (ii) SUMMARY Summaries are made up of disclosure requirements known as 'Elements'. These Elements are numbered in Sections A – E (A.1 – E.7) below. This summary contains all the Elements required to be included in a summary for this type of securities and the Company.Because some Elements are not required to be addressed, there may be gaps in the numbering sequence of the Elements. Even though an Element may be required to be inserted in the summary because of the type of securities and issuer, it is possible that no relevant information can be given regarding the Element. In this case a short description of the Element is included in the summary with the mention of 'not applicable'. Section A – Warning A.1 Warning.
